Citation Nr: 0315761	
Decision Date: 07/14/03    Archive Date: 07/22/03

DOCKET NO.  92-10 863A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a chronic, acquired 
psychiatric disorder.  

2.  Entitlement to an increased rating for traumatic 
arthritis of the lumbosacral spine, currently evaluated as 40 
percent disabling.  

3.  Entitlement to a total disability rating based on 
individual unemployability due solely as a result of service-
connected disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel

INTRODUCTION

The veteran served on active duty from July 1958 to March 
1962.  He was in the United States Naval Reserves from 
January 1979 to March 1987, in which he performed various 
periods of active duty and inactive duty training.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York.  

The issues of entitlement to an increased rating for 
traumatic arthritis of the lumbosacral spine and for a total 
disability rating based on individual unemployability (TDIU) 
due solely to service-connected disability are addressed in 
the remand portion of this decision.  


FINDINGS OF FACT

1.  In a January 1993 reconsideration decision, the Board 
denied service connection for various disorders, including a 
chronic, acquired psychiatric disorder.  

2.  The veteran appealed the Board's January 1993 decision to 
the United States Court of Veterans Appeals (currently, 
United States Court of Appeals for Veterans Claims) (Court), 
which, in an October 1993 order, granted the Secretary's 
motion to dismiss the appellant's appeal.  

3.  Evidence associated with the claims file since the 
Board's January 1993 decision is relevant and probative and, 
when viewed in conjunction with the evidence previously of 
record, is so significant that it must be considered in order 
to fairly decide the merits of the case.  


CONCLUSIONS OF LAW

1.  The January 1993 Board decision denying service 
connection for a chronic, acquired psychiatric disorder is 
final.  38 U.S.C.A. § 7105 (West 2002); §§ 20.1100, 20.1105 
(2002).  

2.  New and material evidence sufficient to reopen the issue 
of service connection for a chronic, acquired psychiatric 
disorder has been submitted subsequent to the Board's January 
1993 decision; the requirements to reopen the claim have been 
met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), was signed 
into law.  This liberalizing law is applicable to this 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  To implement the provisions of the law, the VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The Act and implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions. 

The Board finds that the supplemental statement of the case 
sent to the veteran in December 2002, containing the 
provisions of the VCAA, provided to both the veteran and his 
representative, informed the veteran of what the evidence of 
record revealed.  Thus, the veteran has been provided notice 
of what VA was doing to develop the claim, notice of what he 
could do to help his claim, and notice of how his claim was 
still deficient.  Cf. Quartuccio v. Principi, 16 Fed App. 183 
(2002).  In addition, the veteran and his wife testified at a 
personal hearing held at the RO before a hearing officer.  As 
the favorable outcome explained below does not prejudice the 
veteran, no additional information, evidence, or discussion 
of VCAA compliance is necessary. 

The amendments to 38 C.F.R. § 3.156(a), 3.159(c) and 
3.159(c)(4)(iii) apply to any claim to reopen a finally 
decided claim received on or after August 29, 2001.  As the 
present appeal of the denial of service connection for a back 
disorder was initiated prior to that date, it will be decided 
under the older version of 38 C.F.R. § 3.156 detailed below.  

In addition, it was noted in the VCAA that, with respect to 
previously disallowed claims, "[n]othing in (38 U.S.C.A. § 
5103A) shall be construed to require the Secretary to reopen 
a claim that has been disallowed, except when new and 
material evidence is presented or secured, as described in 
(38 U.S.C.A. §  5108)."  See 38 U.S.C.A. § 5103A(f) (West 
Supp. 2002).  Therefore, the recent change to the law has not 
modified the requirement that a previously denied claim may 
not be reopened and readjudicated unless, and until, there 
has been a finding that new and material evidence has been 
submitted.  Thus, it is necessary that the case be 
adjudicated initially by the Board on the issue of whether 
new and material evidence is of record to reopen the issue of 
entitlement to service connection for a chronic, acquired 
psychiatric disorder.  See Barnett, 83 F.3d at 1383; Marsh, 
11 Vet. App. at 471; Smith (Irma), 10 Vet. App. at 332.  If 
it is determined that such evidence has been presented, the 
claim will be reopened, and any required development would be 
undertaken.  See Elkins v. West, 12 Vet. App. 209 (1999).  

This case had come before the Board following a request by 
the veteran for reconsideration of certain issues decided by 
the Board in an earlier decision, including a denial of 
service connection for a chronic, acquired psychiatric 
disorder.  In January 1993, the Board issued a 
reconsideration decision that included a denial of service 
connection for a chronic, acquired psychiatric disorder.  The 
bases for the denial were that a chronic acquired psychiatric 
disorder, including schizophrenia, dysthymia, and generalized 
anxiety, was not shown in service, that a psychosis was not 
shown within the one-year presumptive period following 
service, and that there was no medical opinion of a nexus, or 
link, between a currently diagnosed chronic, acquired 
psychiatric disorder and the veteran's military service.  The 
veteran appealed the Board's January 1993 decision to the 
Court.  In an October 1993 order, the Court dismissed the 
veteran's claim, and the January 1993 decision became final 
and is not subject to revision on the same factual basis.  
See 38 U.S.C.A. §§ 7105, 7252, 7261, 7266.  Accordingly, the 
veteran's claim for this issue may only be reopened and 
considered on the merits if new and material evidence has 
been submitted  See 38 U.S.C.A. § 5108; 38 U.S.C.A. § 3.156.  
However, if new and material evidence is presented or secured 
with respect to a claim that has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition of the claim.  See 38 U.S.C.A. § 5108; Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).  

As defined by regulation, new and material evidence means 
evidence not previously submitted to agency decision makers, 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with the 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  See 38 C.F.R. § 3.156(a).  In addition, for the 
purpose of determining whether a case should be reopened, the 
credibility of the evidence added to the record is to be 
presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  There is no requirement, however, that in order to 
reopen a claim, that the new evidence, when viewed in the 
context of all the evidence, both new and old, create a 
reasonable possibility that the outcome of the case on the 
merits would be changed.  See Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998) (expressly rejecting the standard for 
determining whether new and material evidence had been 
submitting sufficient to reopen a claim set forth in Colvin 
v. Derwinski, 1 Vet. App. 171 (1991)).  Instead, the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit), reviewing the history of 38 C.F.R. § 3.156(a), 
including comments by the Secretary submitted at the time the 
regulation was proposed, concluded that the definition 
emphasized the importance of a complete record rather than a 
showing that the evidence would warrant a revision of a 
previous decision.  Id. at 1363.  

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by a claimant since the previously 
disallowed claim in order to determine whether a claim must 
be reopened and readjudicated on the merits.  See Evans v. 
Brown, 9 Vet. App. 273, 282-83 (1993).  If the Board's 
decision is favorable to the claimant, the claim must be 
reopened and decided on the merits.  See Glynn v. Brown, 6 
Vet. App. 523, 528-29 (1994).  

Since the January 1993 Board decision is the last final 
decision of record, the evidence that has been associated 
with the file since then is the evidence that must be 
considered in connection with the new and material evidence 
inquiry pertaining to entitlement to service connection for a 
chronic, acquired psychiatric disorder.  

Evidence associated with the claims folder since the Board's 
January 1993 decision consists of numerous correspondence 
from the veteran, reports of his VA hospitalizations and 
outpatient treatment records, VA medical statements, VA 
social worker progress notes, and private psychological 
evaluation reports.  Of particular note are the medical 
statements from the veteran's private psychologists.  In 
medical statements dated in July 1997 and October 1997, A. 
Klein, Ph.D., F.A.B.F.P., appears to present a nexus, or 
link, between the veteran's currently diagnosed generalized 
anxiety disorder and his service-connected traumatic 
arthritis of the lumbosacral spine.  Likewise, in a private 
medical statement, dated in October 1998, P. Sturman, Ph.D., 
relates that is appears well documented that the veteran's 
generalized disorder occurred secondary to his back injury.  
The veteran's treating VA physician, S. Goodman, M.D., notes 
in a September 2001 medical statement that the veteran's 
anxiety/depression is also related to the pain and physical 
limitations occasioned by his service-connected traumatic 
arthritis.  

It would appear that the above-mentioned medical opinions 
directly impact the issue of service connection for a 
chronic, acquired psychiatric disorder, as proximately due to 
or the result of a service-connected disability under 
38 C.F.R. § 3.310(a).  Under this section, a grant of service 
connection may be granted for a disability caused by a 
service-connected disability and for the degree of additional 
disability resulting from aggravation of a nonservice-
connected disability by a service-connected disability.  See 
Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

The recently received evidence consists of medical opinions 
that are both new and material, and bear directly and 
substantially on the issue of entitlement to service 
connection for a chronic, acquired psychiatric disorder on a 
secondary basis.  Accordingly, the Board finds that the newly 
submitted evidence, in combination with other evidence of 
record, does meet the regulatory standard of evidence "which 
by itself, or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim."  See 
38 C.F.R. § 3.156(a).  

Having determined that new and material evidence has been 
added to the record, the issue of entitlement to service 
connection for a chronic, acquired psychiatric disorder is 
reopened.  See 38 C.F.R. § 3.156(a).  

ORDER

To the extent that the Board has determined that new and 
material evidence has been submitted to reopen the claim of 
entitlement to service connection for a chronic, acquired 
psychiatric disorder, the appeal is granted.  


REMAND

Since the issue of entitlement to service connection for a 
chronic, acquired psychiatric disorder is reopened, that 
issue is subject to the provisions of the recently enacted 
VCAA.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  The Act and implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim, but is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  It also 
includes new notification provisions.  Further, that issue 
must be determined on a de novo basis taking into 
consideration all the evidence of record.  

As for the issue of an increased rating for traumatic 
arthritis of the lumbosacral spine, the Board notes that the 
report of a February 1996 MRI (magnetic resonance imaging) 
revealed mild disc bulge at L4-5.  The same examination 
report noted that a CAT scan of the lumbosacral spine in 
January 1995 reported disc bulge at L5-S1, no herniated 
nucleus pulposus, but some foraminal stenosis, secondary to 
degenerative joint disease to the facet joint.  EMG 
(electromyography) done in February 1995 showed right-sided 
diffuse lumbosacral radiculopathy, primarily affecting 
paraspinal musculature.  

The veteran's traumatic lumbosacral disability is rated in 
VA's Schedule for Rating Disabilities under disorders 
affecting the musculoskeletal system, specifically the spine.  
See 38 C.F.R. § 4.71a; see also Butts v. Brown, 5 Vet. App. 
532, 539 (1993)  

By regulatory amendment effective September 23, 2002, changes 
were made to the schedular criteria for evaluating back 
disabilities, specifically, Diagnostic Code 5293 pertaining 
to intervertebral disc syndrome.  Even though the veteran's 
traumatic arthritis of the lumbosacral strain is currently 
rated 40 percent disabling, the maximum rating available 
under Diagnostic Code 5010-5292, connoting arthritis with 
limitation of motion of the spine, it appears that he may 
also have resulting neuropathy due to his lumbar spine 
condition, which would warrant consideration under the 
recently changed code for intervertebral disc syndrome.  
However, the Board also points out that where the law or 
regulations governing a claim change while the claim is 
pending, the version most favorable to the claimant applies, 
absent congressional intent to the contrary.  See Dudnick v. 
Brown, 10 Vet. App. 79 (1997); Karnas, 1 Vet. App. at 312-13.  
In deciding such case, a determination must determine whether 
the previous or revised version is more favorable to the 
veteran.  However, if the revised version is more favorable, 
the retroactive reach of that regulation can be no earlier 
than the effective date of the change, and only the earlier 
version of the regulation for the period prior to the 
effective date of the change may be applied.  See 38 U.S.C.A. 
§ 5110(g); see also VAOPGCPREC 3-2000 (2000).  

The veteran is also claiming entitlement to TDIU based on his 
service-connected disability, which currently consists of 
traumatic arthritis of the lumbar spine, rated 40 percent 
disabling, and nose deflection, rated noncompensably 
disabling.  In addition, he has a myriad number of other 
disorders that are not service-connected.  Of record is a 
Social Security Administration (SSA) notification of the 
veteran's entitlement to disability benefits, effective from 
March 1990.  However, although there are numerous medical 
records accompanying that notification, a copy of the SSA 
Administrative Law Judge's decision showing the basis of the 
award of disability benefits is not of record and should be 
obtained.  

It should also be noted that a private physician, M. Jabbur, 
M.D., in a medical statement dated in August 1995, 
essentially relates that the veteran has had degenerative 
disc disease in the lower lumbar region, secondary to an old 
injury; that he has been totally disabled since 1989, and 
offered that he did not believe the veteran would be able to 
return to any kind of employment; and that the main reason 
for his disability was his lower back, but he also has other 
medical problems and anxiety for which he is being treated.  
VA social worker medical assessments rendered in 2000 and 
2001 indicate that the veteran was unable to hold gainful 
employment because of symptoms of depression.  

Additionally, the Board observes that the most recent VA 
medical examinations for the veteran's service-connected 
traumatic arthritis of the lumbosacral spine disability and 
psychiatric evaluation to determine the nature and extent of 
any chronic, acquired psychiatric disorder are well over six 
years old.  When the veteran claims that his conditions are 
worse, or there is a need to obtain medical opinion of a 
nexus between a claimed disorder and either military service 
or as secondary to a service-connected disability, and the 
available evidence is too old for an adequate evaluation of 
the veteran's current conditions, VA's duty to assist 
includes providing him with new examinations.  See Weggenmann 
v. Brown, 5 Vet. App. 281, 284 (1993); Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  Under the 
circumstances, the Board believes that the veteran should 
undergo VA examinations in order to determine the nature and 
severity of the service-connected back disability currently 
on appeal and to obtain a nexus medical opinion between 
currently claimed psychiatric disorder and either his 
military service or service-connected back disability.  

Accordingly, this case is hereby REMANDED to the RO for the 
following action:  

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
of the Act are fully complied with and 
satisfied.  

2.  The RO should obtain from the SSA:  
a) a copy of the Administrative Law 
Judge's opinion awarding the veteran 
disability benefits, effective from March 
1990, showing the basis for the award; 
and  b) information as to whether the 
veteran is currently receiving SSA 
disability benefits.  This information is 
to be incorporated with the veteran's 
claims file.  (It is not necessary to 
obtain copies of the SSA medical records 
because those records are already 
incorporated with the veteran's claims 
file).  If the requested information is 
not available, that fact should clearly 
be documented in the claims file and the 
veteran and his representative should be 
so notified.   

3.  The RO is to arrange for the veteran 
to undergo VA  orthopedic and 
neurological examinations to determine 
the extent of his service-connected 
traumatic arthritis of the lumbosacral 
spine.  All appropriate tests and 
studies, to include x-rays and an EMG, 
are to be accomplished and all clinical 
findings should be reported in detail.  
The examination reports should include 
range of motion studies, expressed in 
degrees, and the examiner should render 
specific findings as to whether, during 
examination, there is objective evidence 
of pain on motion, weakness, excess 
fatigability, and/or incoordination 
associated with the veteran's service-
connected back disability.  In addition, 
the examining physicians should indicate 
as to whether, and to what extent, the 
veteran experiences likely functional 
loss due to pain and/or any of the other 
symptoms noted during flare-ups and/or 
with repeated use.  The neurological 
examination is to conform to the criteria 
in effect both prior to and effective 
September 23, 2002, under Diagnostic Code 
5293.  

Further, the examiners are to provide an 
assessment of the severity of the 
veteran's traumatic arthritis of the 
lumbosacral spine, such as severe, 
moderate, or slight, and the extent to 
which the disability interferes with the 
veteran's ability to obtain and retain 
substantially gainful employment.  Each 
physician should detain all examination 
findings, along with the complete 
rationale for each opinion expressed and 
conclusion reached.  

4.  The RO is to schedule the veteran for 
a social and industrial survey to obtain 
a concise and relevant social base that 
will assist VA in evaluating the 
veteran's social and industrial 
impairment, and in assessing his 
potential for improved social functioning 
and employment.  The social worker should 
offer an opinion as to whether it is at 
least as likely as not that the veteran's 
service-connected traumatic arthritis of 
the lumbosacral spine alone, or whether 
it is at least as likely as not that any 
other disability noted precludes 
employment.  The veteran's claims file is 
to be made available to the social worker 
conducting the social and industrial 
survey.  The social worker's report is to 
be added to the veteran's claims file.  

5.  After the social worker's report is 
incorporated with the claims file, the RO 
is to arrange for the veteran to undergo 
a VA psychiatric examination to determine 
the nature and severity of any 
psychiatric disorder present.  The 
veteran's claims file, to include the 
social and industrial survey reference 
above, is to be made available to the 
examiner for review.  Following review of 
the record and examination of the 
veteran, the examiner is to offer 
opinions as to:  a) whether the veteran 
has a chronic, acquired psychiatric 
disorder and, if so, the diagnosis of the 
disorder;  b) whether the diagnosed 
psychiatric disorder is at least as 
likely as not in any way related to the 
veteran's military service or to the 
veteran's service-connected traumatic 
arthritis of the lumbosacral spine; and  
c) if there is no etiological 
relationship, whether it is at least as 
likely as not that the service-connected 
traumatic arthritis of the lumbosacral 
spine aggravates or permanently 
aggravated the diagnosed psychiatric 
disorder; and, if so,  d) the level of 
disability that is attributable to such 
aggravation.  All examination findings, 
along with the complete rationale for 
each opinion expressed and conclusion 
reached, should be set forth and 
incorporated with the veteran's claims 
file.  

The veteran is hereby advised that 
failure to report for a scheduled VA 
examination without good cause shown may 
have adverse effects on his claim.  

6.  To help avoid future remand, the RO 
must ensure that all requested 
development has been completed, to the 
extent possible, in compliance with this 
remand.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  

7.  Upon completion of the development of 
the record requested by the Board, and 
any other development deemed appropriate 
by the RO, the RO should consider  a) on 
a de novo basis, the issue of entitlement 
to service connection for a chronic, 
acquired psychiatric disorder, on both a 
direct and secondary basis,  b) whether 
an increased disability rating is 
warranted for service-connected traumatic 
arthritis of the lumbosacral spine, to 
include consideration under Diagnostic 
Code 5293, if warranted, under the 
criteria in effect both prior to and 
effective September 23, 2002, and  c) 
whether the veteran is entitled to TDIU, 
based solely on service-connected 
disability.  If action taken remains 
adverse to the appellant, he and his 
representative should be furnished a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  

8.  Thereafter, the appellant and his 
representative should be given an 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate consideration, if otherwise in 
order.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.   



____________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited agent 
to charge you a fee for representing you.



 

